Downey, J.
Action by the appellant against the appellee, on a guardian’s bond.
The breach assigned, in different forms, is, that the guardian did not account to the ward, the relator, for the estate which came to his hands.
On issues formed, there was a trial by jury, and a verdict for the defendant. A motion by the plaintiff' for a new trial was made, on the ground that the verdict of the jury was not sustained by the evidence, and was contrary to law.
This motion was overruled, and there- was judgment for the defendant.
*73The only error alleged is the overruling of the motion for a new trial. Counsel discuss the question wholly with reference to the sufficiency of the evidence.
The evidence is not such as that we would be warranted in disturbing the judgment. We have examined it with reference to the positions of counsel, and do not think they can be sustained.
The judgment is affirmed, with costs.